This is an action in quo warranto to determine whether appellants or respondents are entitled to the offices of members of the Board of Education of the City of Yonkers. There is no dispute as to the facts, and the issue was determined by the Special Term in favor of respondents on motions directed to the pleadings. The appeal is from the order denying appellants’ motion to strike out the affirmative defense contained in the answer of respondent Rosenblum, granting respondent Crocker’s motion to dismiss the complaint as insufficient, and directing judgment in favor of respondents, and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements, upon the opinion of the Special Term. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [184 Misc. 916.] [See post, p. 946.]